LOGO [g17211g32k79.jpg]

Exhibit 10.2

 

EXECUTIVE EMPLOYEE AGREEMENT

 

This EXECUTIVE EMPLOYEE AGREEMENT (“Agreement”) is made and effective March 31,
2003, or the agreed-upon first day of employment (“Effective Date”), by and
between Nuance Communications, Inc. a Delaware corporation, with its principal
offices at 1005 Hamilton Court, Menlo Park, California (“Company”), and Charles
W. Berger an individual (“Executive”).

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions herein
contained, the parties hereto agree as follows:

 

ARTICLE I. EMPLOYMENT

 

1.1 Employment. The Company hereby employs Executive as its President and Chief
Executive Officer for a term of one year, said term to be extended for
subsequent years upon the mutual agreement of both parties, and Executive hereby
accepts such employment with the Company, in accordance with and subject to all
of the terms, conditions and covenants set forth in this Agreement. Renewal of
employment term will be automatic unless one party provides the other with 90
days prior written notice of their intent not to renew.

 

1.2 Election to Board. Executive will be elected to the Board of Directors on
the Effective Date.

 

ARTICLE II. DUTIES OF EXECUTIVE

 

2.1 Scope of Duties. Executive shall be the President and Chief Executive
Officer of the Company reporting to the Board of Directors of the Company (the
“Board”), and shall have such other or additional offices or positions with the
Company as the Board shall determine from time to time. Executive shall have
responsibility for all departments of the Company, operating within such
established guidelines, plans or policies as may be established or approved by
the Board from time to time.

 

2.2 Other Business Affiliations. Subject to the provisions of Article 5.1
herein, Executive agrees that, without the approval of the Board, Executive
shall not devote any time to any business affiliation which would interfere with
or derogate from Executive’s obligations under this Agreement other than that
with the Company, its parents, subsidiaries or affiliates.

 

ARTICLE III. COMPENSATION AND BENEFITS

 

3.1 Salary. Executive shall be paid a base annual salary of $275,000, less
deductions required by law, or reflecting usual benefits deductions, which shall
be paid in accordance with the Company’s normal and customary payroll practices,
but in no event less frequently than monthly. Such salary shall be reviewed
annually.

 

3.2 Equity Compensation. Pursuant to the Company’s 2000 Stock Plan and/or the
Company’s 2001 NonQualified Stock Plan, the Company will grant to Executive
options to purchase 900,000 shares of the Company’s Common Stock. Such option
shall be granted on the Effective Date of this Agreement. The exercise price of
each such option shall be equal to the closing of such stock on the day prior to
the date of the grant. Such option will vest 25% twelve (12) months from the
grant date and 18,750 shares per full month thereafter.

 

In addition to the equity compensation set forth above, Executive will be
granted a performance stock option to purchase 300,000 shares of the Company’s
Common Stock (“Service Option”). The exercise price of each such option shall be
equal to the closing price of the common stock on the day of the grant as
determined by the closing price of the common stock the day preceding the grant.
This option will vest in the amount of 112,500

--------------------------------------------------------------------------------

  Certain   information in this Exhibit has been omitted and filed separately
with the Commission. As used herein (*) indicates that confidential treatment
has been requested with respect to the omitted portions.

 

-1-



--------------------------------------------------------------------------------

 

options after eighteen months of employment and thereafter at the rate of 6,250
shares per month subject to earlier vesting upon achievement of the following
currently estimated targets, which will be re-confirmed at the next Board
meeting or Compensation Committee meeting (scheduled for May 2003): (a) options
to purchase 75,000 shares shall vest if the Company achieves a break-even
quarter (as measured by GAAP Operating Income) by [*]; (b) options to purchase
75,000 shares shall vest if the Company achieves [*]% revenue growth for Fiscal
‘03 over Fiscal ‘02 (as measured by GAAP Revenue); (c) options to purchase
75,000 shares shall vest if the Company achieves [*]% revenue growth for Fiscal
‘04 over Fiscal ‘03 (as measured by GAAP Revenue); and (d) options to purchase
75,000 shares shall vest if the Company achieves its Operating Income target for
Fiscal ‘04 as approved by the Board of Directors.

 

The grant of each such option under Paragraph 3.2 shall be subject to the other
terms and conditions set forth in the 2000 Stock Plan and the 2001 NonQualified
Stock Plan and in the Company’s standard form of stock option agreement.

 

3.3 Variable Compensation/ Incentive Cash Bonus. During the term of this
Agreement, in addition to the compensation described in Section 3.1 above, and
not to be limited by any other provision for compensation or benefits described
herein, the Executive shall be eligible for an annual target cash bonus of
$137,500 to be paid on an annual basis no sooner than the pay period after the
first Audit Committee Meeting of the new fiscal year and pro-rated based on
actual date of employment for the year 2003. Executive’s bonus shall be awarded
based on reasonable results criteria established in advance by agreement between
the Board and Executive and provided to Executive in writing prior to the
commencement of the annual and/or quarterly bonus period. Payouts may range from
0% to 150% based on results versus target. Executive will be entitled to receive
a guaranteed bonus of no less than $101,336 from fiscal 2003, such guarantee
does not preclude earning a greater amount of up to 150% of the target bonus,
based on achievement of results. All cash bonus payments shall be less all
applicable federal withholding taxes, social security taxes and other deductions
required by law or reflecting usual benefits deductions.

 

3.4 Reimbursable Expenses. Upon submission of expense reports to the extent
necessary to substantiate the Company’s federal income tax deductions for such
expenses under the Internal Revenue Code of 1986 (as amended) and the
Regulations thereunder and according to such expense report procedures as may be
established by the Board, the Company shall reimburse Executive for all
reasonable business expenses incurred in the performance of his duties hereunder
on behalf of the Company.

 

3.5 Fringe Benefits. Executive and Executive’s eligible dependents shall be
permitted to participate in all individual or family group benefits (health,
medical, hospital, dental, prescription, vision.) The Executive shall also be
eligible to participate in AD & D, disability and other insurance plans which
the Company may establish for its executive employees and such other employee
benefits or plans as the Company may establish for its employees in the future
and which may be modified from time to time.

 

3.6 Vacations. Executive shall earn annual vacations in accordance with the
Company’s standard policy for similarly situated employees, which is currently
three (3) weeks accrued vacation for new employees based in the United States.

 

3.7 Holidays. Executive shall be entitled to all paid holidays given to the
Company’s US employees.

 

3.8 Stock Options. In addition to the compensation and bonus described above,
and not to be limited by any other provision for compensation or benefits
described herein, beginning in 2005, Executive shall be eligible to participate
in the Company’s existing annual executive employee stock option programs or
plans as the Company may establish for its employees in the future and which may
be modified from time to time.

 

3.9 Change of Control.

 

(a) For purposes of this Section 3.9, the following definitions shall apply:

 

-2-



--------------------------------------------------------------------------------

 

(i) a “Change in Control” means the happening of any of the following events:

 

(A) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becomes the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing fifty percent (50%) or more of the total voting power
represented by the Company’s then outstanding voting securities; or

 

(B) A change in the composition of the Board occurring within a one-year period,
as a result of which fewer than a majority of the directors are Incumbent
Directors. “Incumbent Directors” shall mean directors who either (i) are
directors of the Company as of the date hereof, or (ii) are elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of the Incumbent Directors at the time of such election or nomination
(but shall not include an individual whose election or nomination is in
connection with an actual or threatened proxy contest relating to the election
of directors to the Company); or

 

(C) The consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than fifty percent (50%) of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation; or

 

(D) Institution of bankruptcy proceedings or the Assignment for the Benefit of
Creditors of all or substantially all of the assets of the Company; or

 

(E) The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets.

 

(b) In the event of a Change of Control, if the Executive’s status with the
successor corporation is terminated by the successor corporation Without Good
Cause or if the Executive resigns for Good Reason pursuant to Section 4.2 (b),
in either case, within twelve (12) months following such Change of Control, the
Executive shall vest in and have the right to exercise any outstanding Option or
Stock Purchase Right to the extent that the Option or Stock Purchase Right is
vested on the date of termination and as to an additional fifty percent (50%) of
those Shares as to which the Option or Stock Purchase Right would not otherwise
be vested or exercisable on the date of termination. If termination occurs after
36 months of employment, Executive shall vest in one hundred percent (100%) of
any unvested options or stock purchase rights granted in 2003. Thereafter, the
Option or Stock Purchase Right shall remain exercisable in accordance with
Section 10 of the Stock Option Agreement for three months following the
optionee’s termination.

 

3.10 Limitation on Payments. To the extent that any of the Change of Control
payments and benefits provided for in this Agreement or otherwise payable to the
Executive constitute “parachute payments” within the meaning of Section 280G of
the Internal Revenue Code of 1986 as amended (“Code”), and but for this Section
would be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), Executive shall either:

 

(i) pay the Excise Tax, or

 

(ii) have the benefits reduced to such lesser extent as would result in no
portion of such benefits being subject to the Excise Tax,

 

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by
Executive on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code. Unless the Company and the Executive otherwise agree
in writing, any determination required under this Section shall be made at
Company expense in writing by an independent public accountant (“Accountants”),
whose determination shall be

 

-3-



--------------------------------------------------------------------------------

 

conclusive and binding upon the Executive and the Company for all purposes. For
purposes of making the calculations required by this Section, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of Section 280G and 4999 of the Code. The Company and the Executive
shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section. The Company shall bear all costs the Accountants may reasonably incur
in connection with any calculations contemplated by this Section.

 

ARTICLE IV. TERMINATION AND COMPENSATION UPON TERMINATION

 

4.1 General Release. Any other provision of this Agreement notwithstanding,
Article 4.3 shall not apply unless Executive has executed a mutually agreeable
general release in the form hereto as Exhibit A of all known and unknown claims
that Executive may then have against the Company, or persons affiliated with the
Company, and has expressly agreed in writing not to prosecute any legal action
or other proceeding based on any of such claims.

 

4.2 Termination. Termination will be deemed to occur as follows:

 

(a) Termination for Good Cause by the Company. The Company may terminate this
Agreement immediately for “Good Cause” upon written notice to Executive. The
effective date of termination shall be the date specified in the notice. The
Company may provide pay in lieu thereof. For purposes of this Agreement, “Good
Cause” shall mean:

 

(i) Executive’s performance of any act for which, if Executive were prosecuted,
would constitute a felony or misdemeanor involving moral turpitude;

 

(ii) Executive’s failure to satisfactorily carry out in good faith the
Executive’s material duties after notice by the Company and, if applicable, the
provision of an opportunity to cure;

 

(iii) Executive’s willful dishonesty towards or fraud upon the Company which is
materially injurious to the Company;

 

(iv) Executive’s willful violation of confidentiality obligations to the Company
or willful and non-trivial misappropriation of Company assets; or

 

(v) Executive’s death or inability to carry out Executive’s essential duties
with reasonable accommodation, if any, unless prohibited by law.

 

(b) Termination by Executive for Good Reason. Executive may terminate this
Agreement for “Good Reason” by providing the Company with written notice of
termination of this Agreement. The effective date of the termination shall be
the date specified in the notice. The Company may provide pay in lieu of such
notice, in which event, the effective date of termination will be the date of
payment. For purposes of this Agreement, “Good Reason” shall mean any of the
following, without Executive’s consent:

 

(i) a material reduction by the Company in Executive’s annual base salary or
target incentive bonus, material being measured by an amount greater than ten
percent;

 

(ii) the failure of the Company to obtain an agreement from any successor to the
Company, or purchaser of all or substantially all of the Company’s assets, to
assume and agree to perform this Agreement;

 

-4-



--------------------------------------------------------------------------------

 

(iii) the assignment by the Company or any successor of Executive to duties
inconsistent with his position as President and Chief Executive Officer or which
reflect an adverse change in authority, responsibility or status with the
Company or any successor;

 

(iv) requiring Executive to relocate to offices sixty (60) or more miles from
Los Gatos, California;

 

(v) any material adverse change in any substantial benefit provided to
Executive;

 

(vi) A change in Executive’s title;

 

(vii) any act, set of facts or omissions that would, under applicable law,
constitute a constructive termination of Executive.

 

(c) Voluntary Termination by Executive. Executive may terminate this Agreement
at any time without Good Reason, as defined in Article 4.2(b) above, by
providing the Company with ninety (90) days written notice. The effective date
of the termination shall be the date specified in the notice. The Company may
provide pay in lieu of such notice in which event the termination will be
effective on the date of payment.

 

4.3 Compensation Upon Termination. Upon termination of this Agreement by either
party Executive shall be entitled to receive payments as follows:

 

(a) Nonrenewal by the Company, Termination By the Company Without Good Cause, or
Termination by Executive for Good Reason. Upon nonrenewal of this Agreement by
the Company, termination of this Agreement by the Company without Good Cause, as
defined in Article 4.2(a) above, or termination by Executive for Good Reason, as
defined in Article 4.2(b) above, Executive shall be entitled to the following
severance benefits:

 

(i) payment, in a lump sum, of any and all base salary due and owing to
Executive through the date of termination, plus an amount equal to his earned
but unpaid and guaranteed bonus for 2003 and any earned and unused vacation
through the date of termination, and reimbursement for all reasonable expenses;

 

(ii) if it occurs during 2003, payment, in a lump sum, of Executive’s current
base salary for an amount equal to nine (9) months base salary; if it occurs
after January 1, 2004, payment, in a lump sum, of Executive’s current base
salary for an amount equal to twelve (12) months base salary; and

 

(iii) continuation of coverage under the group health, medical, dental, and
other insurance plans maintained by the Company, to the extent such continuation
thereunder is permitted under the terms of the insurance contracts governing
such programs, for nine (9) months after the date of termination if it occurs in
2003, or twelve (12) months if termination occurs after January 1, 2004, or
until Executive becomes eligible for group insurance benefits from another
employer, whichever occurs first. Alternatively, the Company shall reimburse
Executive for all premiums paid to maintain group coverage for Executive and his
dependents under the continuation coverage provisions of the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”) for twelve (12) months after
the date of termination, or until Executive becomes eligible for group insurance
benefits from another employer, whichever occurs first. Executive understands
that Executive has an obligation to inform the Company if Executive receives
group coverage from another employer and that Executive may not increase the
number of designated dependants if any, during this period of Company-paid
coverage unless Executive does so at Executive’s own expense. The period of such
Company-paid COBRA coverage shall be considered part of Executive’s COBRA
coverage entitlement period, and may, for tax purposes, be considered income to
Executive; and

 

-5-



--------------------------------------------------------------------------------

 

The payments provided for in paragraph 4.3(a)(i) shall be paid immediately upon
Executive’s termination. Payment provided for in paragraph 4.3(a)(ii) shall be
made to Executive and the accelerated vesting set forth in paragraph 4.3 (a)
(iv) shall be effective within ten (10) business days after the date of
termination, or ten (10) days after the Company’s Receipt of an un-revoked
release, whichever is later. Payment provided for in paragraph 4.3(a)(iii) shall
be made to Executive the first calendar month after termination, or after the
Company’s Receipt of an un-revoked release, whichever is later. All such
payments will be subject to applicable payroll or other taxes required to be
withheld by the Company.

 

Payments to Executive hereunder shall be considered severance pay in
consideration of past service and continued service after the date of this
Agreement and Executive shall not be required to mitigate the amount of any
payment provided for in this Section by seeking alternative employment or
otherwise, and, with the exception of COBRA payments, the amount of any payment
provided for in this Section shall not be reduced by any compensation earned by
Executive as the result of employment by another employer after the date of
termination, or otherwise.

 

(iv) the Executive shall vest in and have the right to exercise any outstanding
Option or Stock Purchase Right to the extent that the Option or Stock Purchase
Right is vested on the date of termination, in accordance with Section 10 of the
Stock Option or Stock Purchase Agreement.

 

In addition:

 

  (A)   In the event of a termination pursuant to this Section 4.3(a) during
2003, Executive shall receive vesting and options shall be exercisable as to
1/48th of the shares for each month of service during that employment and, in
addition, Executive’s Options and Stock Purchase Rights will be accelerated by a
period of 180 days, i.e. an amount of shares which would vest in the next 180
days and which would not otherwise be vested or exercisable on the date of
termination.

  (B)   In the event of a termination pursuant to this Section 4.3(a) after
January 1, 2004, or nonrenewal of this Agreement by the Company, Executive shall
receive vesting and options shall be exercisable as to 1/48th of the shares for
each month of service during that employment and, in addition, Executive’s
Options and Stock Purchase Rights will be accelerated by a period of 365 days,
i.e. 365 days of those shares which would not otherwise be vested or exercisable
on the date of termination.

 

In either case, (A) or (B), the vested Option or Stock Purchase Right shall
remain exercisable in accordance with Section 10 of the Stock Option or Stock
Purchase Agreement. In the event of termination in conjunction with Change of
Control pursuant to Section 3.9, the Executive will receive the greater of the
acceleration under Section 3.9(b) or an acceleration of vesting as described in
this Section 4.3(a)(iv).

 

(b) Termination By the Company for Good Cause. Upon termination of this
Agreement by the Company for Good Cause, as defined in Article 4.2(a) above,
Executive shall be paid, in a lump sum, any and all base salary due and owing to
him through the date of termination, plus an amount equal to his earned but
unpaid guaranteed bonus for 2003 and any earned but unused vacation through the
date of termination. Executive shall have the right to exercise any outstanding
Option or Stock Purchase Right to the extent that the Option or Stock Purchase
Right is vested on the date of termination. The vested Option or Stock Purchase
Right shall remain exercisable in accordance with Section 10 of the Stock Option
or Stock Purchase Agreement in the form attached as Exhibit B.

 

-6-



--------------------------------------------------------------------------------

 

(c) Termination for Death or Longterm Disability. Upon termination of this
Agreement due to Executive’s death or disability exceeding 180 days, Executive
or Executive’s estate shall be paid, in a lump sum, any and all base salary due
and owing to him through the date of termination, plus an amount equal to his
earned but unpaid guaranteed bonus for 2003 and any earned but unused vacation
through the date of termination. Executive or Executive’s estate shall have the
right to exercise any outstanding Option or Stock Purchase Right to the extent
that the Option or Stock Purchase Right is vested on the date of termination. If
termination for death or longterm disability occurs before January 1, 2004,
Executive’s options and stock purchase rights will be accelerated by 180 days.
The vested Option or Stock Purchase Right shall remain exercisable in accordance
with Section 10 of the Stock Option or Stock Purchase Agreement.

 

(d) Voluntary Termination by Executive. If Executive gives notice of nonrenewal
of this Agreement, voluntarily resigns, or terminates this Agreement other than
for Good Reason, as defined in Article 4.2(b) above, under the provisions of
Article 4.2(c) above, Executive shall be paid, in a lump sum, any and all base
salary due and owing to him through the date of termination and an amount equal
to his earned but unpaid guaranteed bonus for 2003 and any earned but unused
vacation through the date of termination. Executive shall have the right to
exercise any outstanding Option or Stock Purchase Right to the extent that the
Option or Stock Purchase Right is vested on the date of termination. The vested
Option or Stock Purchase Right shall remain exercisable in accordance with
Section 10 of the Stock Option or Stock Purchase Agreement.

 

(e) Limitation on Payments. If the severance payments provided for under this
Agreement, and in circumstances other than a Change of Control, either alone or
together with other payments which Executive would have the right to receive
from the Company, would constitute a “parachute payment,” as defined in Section
280G of the Internal Revenue Code of 1986, as amended (the Code), Executive
shall either:

 

(i) pay the Excise Tax, or

 

(ii) have the benefits reduced to such lesser extent as would result in no
portion of such benefits being subject to the Excise Tax,

 

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by
Executive on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code. Unless the Company and the Executive otherwise agree
in writing, any determination required under this Section shall be made at
Company expense in writing by an independent public accountant (“Accountants”),
whose determination shall be conclusive and binding upon the Executive and the
Company for all purposes. For purposes of making the calculations required by
this Section, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Section 280G and 4999 of the Code.
The Company and the Executive shall furnish to the Accountants such information
and documents as the Accountants may reasonably request in order to make a
determination under this Section. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section.

 

ARTICLE V. NONCOMPETITION AND NONSOLICITATION

 

5.1 Noncompetition During Employment. Executive shall devote full time to the
business of the Company and while Executive is employed, he will not directly or
indirectly, engage, individually or as an officer, director, employee,
consultant, advisor, partner or co-venturer, or as a stockholder or other
proprietor owning more than a five percent (5%) interest in any firm,
corporation, partnership or other organization (in case of any such ownership or
participation) in the business of manufacturing, selling or distributing
products in competition with the products and/or services of the Company or its
subsidiaries or affiliates. Executive shall furnish to the Board a detailed
statement of any outside employment or consulting services in which Executive
seeks to engage or invest, and, as from time to time requested by the Board,
resubmit for approval a detailed statement thereof. In the event the Board
determines in good faith that such violation or conflict exists, Executive shall
refrain from such

 

-7-



--------------------------------------------------------------------------------

 

employment, consulting services or investment. It is intended and agreed that
during the term of Executive’s employment, Executive will knowingly perform no
act which may confer any competitive benefit or advantage upon any enterprise
competing with Company, its subsidiaries, affiliates or any successor.

 

-8-



--------------------------------------------------------------------------------

 

5.2 Non-solicitation.

 

(a) Executive agrees that during Executive’s employment and for a period of
twelve (12) months after the termination of this Agreement for any reason, in
any county in the United States in which the Company does business, Executive
shall not, in competition with the Company or any subsidiary or affiliates:

 

(i) call upon or solicit any of the customers of the Company or any subsidiary
that were or became customers during the term of Executive’s employment (as used
herein “customer” shall mean any person or company as listed as such on the
books of the Company or any affiliates) regarding products or services that are
substantially similar to those offered by the Company; or

 

(ii) induce or attempt to induce any employee, agent or consultant of the
Company or any subsidiary or affiliates to terminate his or her association with
the Company or any subsidiary or affiliates.

 

(b) The Company and Executive agree that the provisions of this Article 5.2
contain restrictions that are not greater than necessary to protect the
interests of the Company. In the event of the breach or threatened breach by
Executive of this Article 5.2, the Company, in addition to all other remedies
available to it at law or in equity, will be entitled to seek injunctive relief
and/or specific performance to enforce this Article 5.2.

 

ARTICLE VI. MISCELLANEOUS PROVISIONS

 

6.1 Proprietary Information and Inventions Agreement. Concurrent with execution
of this Agreement, Executive will enter into the Company’s standard Proprietary
Information and Inventions Agreement in the form attached hereto as Exhibit C.

 

6.2 Other Agreements. In addition, in accepting employment with Nuance,
Executive agrees to abide by Nuance’s then-current Code of Business Conduct and
Ethics and Nuance’s Insider Trading Compliance Policy and any updates to those
policies or similar policies that Nuance may adopt in the future.

 

6.3 No Breach of Duty. Executive represents that Executive’s performance of this
Agreement and as an employee of the Company does not and will not breach any
agreement or duty to keep in confidence proprietary information acquired by
Executive in confidence or in trust prior to employment with the Company.
Executive has not and will not enter into any agreement either written or oral
in conflict with this Agreement. Executive is not presently restricted from
being employed by the Company or entering into this Agreement.

 

6.4 Arbitration. Executive and the Company agree that any dispute or claim,
including all contract, tort, discrimination and other statutory claims, arising
under or relating to Executive’s employment or termination of employment with
the Company, but excepting claims under applicable workers’ compensation law and
unemployment insurance claims (“arbitrable claims”) alleged against the Company
and/or its agents shall be resolved by arbitration. HOWEVER, Executive and the
Company agree that this arbitration provision shall not apply to any disputes or
claims relating to or arising out of the misuse or misappropriation of the
Company’s trade secrets or proprietary information, or claims under the
non-solicitation provisions of Article 5.2. Arbitration shall be final and
binding on the parties and shall be the exclusive remedy for arbitrable claims.
Executive and the Company hereby waive any rights each may have to a jury trial
in regard to the arbitrable claims. Executive and the Company further agree that
the arbitrator shall have the sole authority to determine arbitrability of any
such arbitrable claims. Arbitration shall be conducted by the American
Arbitration Association in San Mateo County, California (or other mutually
agreed upon city) under the National Rules for the Resolution of Employment
Disputes. As, in any arbitration, the burden of proof shall be allocated as
provided by applicable law. The Company agrees to pay the fees and costs of the
arbitrator. However, the arbitrator shall have the same authority as a court to
award equitable relief, damages, costs, and fees (excluding the costs and fees
for the arbitrator) as provided by law for the particular

 

-9-



--------------------------------------------------------------------------------

 

claims asserted. This arbitration clause shall be governed by and construed in
all respects under the terms of the Federal Arbitration Act.

 

6.5 Notices. Any notice or other communication given hereunder or in connection
herewith shall be sufficiently given if in writing and (a) sent by certified
mail or overnight courier, postage or delivery costs prepaid and return receipt
requested, (b) sent by facsimile transmission, or (c) delivered personally, to
the parties hereto at the following addresses or to such addresses as the
parties may from time to time provide in accordance herewith:

 

If to the Company:

  

Nuance Communications, Inc

    

1005 Hamilton Court

    

Menlo Park, California

    

94025

    

Attention: Donna Allen Taylor, VP, Chief People Officer

If to Executive:

  

Charles W. Berger

    

[*]

 

Such notice shall be deemed given on the date on which personally served or, if
by mail, on the fifth (5th) day after being posted or on the date of actual
receipt, whichever is earlier, or if by facsimile transaction with confirmation
of receipt, one (1) business day after sent or the time of actual receipt,
whichever is earlier.

 

6.6 Successors. Any successor to the Company (whether direct or indirect and
whether by purchase, merger or consolidation) shall assume the obligations under
this Agreement and agree expressly to perform the obligations under this
Agreement in the same manner and to the same extent as the Company would be
required to perform such obligations in the absence of a succession. The terms
of this Agreement and all rights of Executive hereunder shall inure to the
benefit of, and be enforceable by Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees.

 

6.7 Entire Agreement; Employment Amendments; Waiver. This Agreement, together
with the exhibits, is the entire agreement between the parties hereto concerning
the subject matter hereof and supersedes and replaces all prior or
contemporaneous agreements or understandings between the parties. This Agreement
may not be amended or modified in any manner, except by an instrument in writing
signed by each of the parties hereto. Failure of either party to enforce any of
the provisions of this Agreement or any rights with respect thereto or failure
to exercise any election provided for herein shall in no way be considered to be
a waiver of such provisions, rights or elections or in any way affect the
validity of this Agreement. The failure of either party to exercise any of said
provisions, rights or elections shall not preclude or prejudice such party from
later enforcing or exercising the same or other provisions, rights or elections
which it may have under this Agreement.

 

6.8 Severability. If any term, provision, covenant or condition of this
Agreement is held by a court of competent jurisdiction to be invalid, void, or
unenforceable, the remainder of the provisions of this Agreement shall remain in
full force and effect and shall in no way be affected, impaired or invalidated
thereby. Upon any determination that any such term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to affect the original
intent of the parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the greatest extent
possible.

 

6.9 Executive’s Legal Expenses. Company will reimburse Executive for his
reasonable legal expenses incurred in negotiating this agreement, such
reimbursement not to exceed $3,000.00. Executive will provide evidence of such
expenses and Company will make payment within thirty (30) days of receipt of
same.

 

6.10 Survival. Articles 5.2, 6.1 and 6.4 shall survive the termination of this
Agreement.

 

 

-10-



--------------------------------------------------------------------------------

 

6.11 Governing Law. This Agreement shall be governed by and construed in all
respects in accordance with the laws of the State of California. With the
exception of “arbitrable claims” as defined in Section 6.4, the federal courts
and/or state courts of the State of California, County of San Mateo shall have
exclusive jurisdiction to

 

-11-



--------------------------------------------------------------------------------

 

adjudicate any dispute arising out of this Agreement and/or employment
relationship or termination thereof and Employee consents to such jurisdiction
and venue.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

“Executive”

     

“Company”

 

NUANCE COMMUNICATIONS, INC

 

--------------------------------------------------------------------------------

     

By:

 

 

--------------------------------------------------------------------------------

Charles W. Berger

     

Ronald A. Croen

President, Chief Executive Officer and

Chairman of the Board

 

-12-



--------------------------------------------------------------------------------

 

EXHIBIT A

 

-13-



--------------------------------------------------------------------------------

 

EXHIBIT B

 

-14-



--------------------------------------------------------------------------------

 

EXHIBIT C

 

-15-